DETAILED ACTION

Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice on Prior Art Rejections

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and...103 (or as subject to pre-AFA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not he considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority

Acknowledgment is made of applicant’s claim for priority of U.S provisional application under 35 U.S.C. 119(e).






Information Disclosure Statement

The information disclosure statements provided complies with the provisions of MPEP § 609.  It has been placed in the application file, and the information referred to therein has been considered as to the merits.  A signed copy of the form is attached.

Claim Objections

Claim one is objected to because of the following informalities:  
Clam 1, has term “UWB” on page 23 is properly defined as required for acronym.  Acronyms must be defined at their first usage in the claim and disclosure. It should have been ultra wide band (UWB) as seen in the specification. Appropriate correction is required.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3-8, 10, 15-17, 19 and 21, 23 and 24-26 of copending Application No. 16/714,942.  Although the conflicting claims are not identical, they are not patentably distinct from each other because removing inherent and/or unnecessary limitations/step or adding an element and its function would be within the level of one of ordinary skill in the art. It is well settled that the adding or deleting an element and its function in the present Application such as “autonomous mobile robot with adjustable display screen/self-driving system with tracking capability” and its function are an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Omission of a reference element or step whose function is not needed would be obvious to one of ordinary skill in the art.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Hence, it is obvious that the claimed combination or the more narrow claims of the patent would encompass the broader claimed combination of the claims of the instant application. 


Claim Rejections - 35 USC § 103

The following is a quotation of U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Admitted Prior Art (CN 109015593).

As per claim 1, Admitted Prior Art (CN 109015593) teaches an autonomous mobile robot (see pars. [0035-0078 and Figs. 1-5]), comprising a body 10; a display screen 12 coupled to the body and configured to move the body in a given direction; at least one of camera 115, ultrasonic sensors 124 (onboard UWB device), or LIDAR 123 (sensor) coupled to the body; and a central processing unit 20 in communication with the wheel control system 202, the display screen, a the at least one camera, LIDAR 123, or ultrasonic sensors 124. 

Claims 2-4 and 7-12, are rejected by the same rationale; the display screen was turned to the mode of user face based on a proximity of a user relative to the body (see par. [0072]). Therefore, the different features are 
 Claims 5-6 are common technique, therefore, claims 5-6 cannot be considered as involving an inventive step.
With respect to claim 13, the central processing unit is configured to turn the display screen on or off, as well adjust the orientation of the display screen relative to a sure based on a recorded speed of the user when the autonomous mobile robot is obstructed from detecting the user.  Therefore, claims 17-20 can be considered as involving.
The addition features of claims 14-16 and 18-20 cannot be considered as involving an inventive step.
Although, the above limitations are disclosed from different embodiments.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of different embodiments of Baiada et al. into the intended end result, thereby improving the airport demand management as a whole.
It is well settled that it is obviousness in the overall appearance of the claimed design, when compared with the prior art, rather than minute details or small variations in design as appears to be the case here, that constitutes the test of design patentability. See In re Frick, 275 F.2d 741, 125 USPQ 191 (CCPA 1960) and In re Lamb, 286 F.2d 610, 128 USPQ 539 (CCPA 1961).
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO L-892.

US-20210232151 is directed Various embodiments include methods for improving navigation by a processor of a robotic device equipped with an image sensor and an optical flow sensor. The robotic device may be configured to capture or receive two image frames from the image sensor, generate a homograph computation based on the image frames, receive optical flow sensor data from an optical flow sensor, and determine a scale estimation value based on the homograph computation and the optical flow sensor data. The robotic device may determine the robotic device pose (or the pose of the image sensor) based on the scale estimation value;
US-20210165421 is directed A moving robot includes a traveling unit, a power supply unit, a communication unit, and a memory to store therein coordinates information regarding a point to which the main body has moved by a reference distance in a state of being in contact with the charging station, and a control unit to output a control command to return to the charging station based on a state of the power supply unit while the main body ;
US-20200393846 is directed Aspects of the present disclosure relate to self-driving luggage systems, devices, and components thereof, having multiple following modes. In one implementation, a self-driving system includes a piece of luggage. The piece of luggage includes one or more motorized wheels and an onboard ultra-wideband device. The onboard ultra-wideband device includes a control unit and one or more transceivers. The piece of luggage also includes one or more laser emitters configured to shoot light towards a target. The piece of luggage also includes one or more proximity cameras configured to take one or more images of the target, and the one or more images include light reflected off of the target. Each of the one or more proximity cameras includes an optical filter. The self-driving system also includes a central processing unit. The central processing unit is configured to switch between a vision following mode and a radio following mode;
US-20200088524 is directed A guidance robot comprising: a map management module configured to store map data; a camera configured to capture an image; a communication interface configured to transmit or receive data; an imaging processor configured to process an image; a display configured to display the image processed by the imaging processor; a motor configured to generate a force to move the guidance robot; and a controller configured to control an operation of the guidance robot, wherein in respond to receiving a road guidance request signal, the controller is to control the camera, the display to display a real-time image of a region of a movement path captured by the camera while moving along a determined movement path from a current position to a destination position, based on the map data;
US-20160129593 is directed A domestic robotic system including a robot having a payload for carrying out a domestic task within a working area. The robot also includes a plurality of sensors, including one or more local environment sensors that are configured to receive signals from exterior sources local to the robot. The system further includes data storage, which is operable to store boundary information that defines the path of a predetermined boundary within which the robot is permitted to move. The robot is programmed to operate in at a reference trail recording mode and a navigation mode. In the reference trail ;
US-20190339715 is directed A plurality of autonomous mobile robots includes a first mobile robot and a second mobile robot. The first mobile robot is provided with a transmitting optical sensor for outputting laser light, and a first module for transmitting and receiving an Ultra-Wideband (UWB) signal. The second mobile robot is provided with a receiving optical sensor for receiving the laser light and a plurality of second modules for transmitting and receiving the UWB signal. A control unit of the second mobile robot determines a relative position of the ;
US-20190212730 is directed A mobile cleaning robot that includes a drive system configured to navigate around an operational environment, a ranging device configured to communicate with other ranging devices of respective electronic devices that are in the operational environment, and processors in communication with the ranging device that are configured to receive a distance measurement from the respective electronic devices present in the operational environment, each distance measurement representing a distance between the mobile cleaning robot and a respective electronic device, tag each of the distance measurements with location data indicative of a spatial location of the mobile cleaning robot in the operational environment, determine spatial locations of each of the electronic devices in the operational environment, and populate a visual representation of the operating environment with visual indications of the electronic devices in the operating environment;
US-20180055326 is directed A robot cleaner includes a camera, a display unit configured to display a cleaning region projected by the camera, a communication unit configured to perform communication with a mobile terminal to receive an image ;
Yelamarthi et al., An RFID based autonomous indoor tour guide robot;
Gugliermetti et al., Air quality monitoring by means of a miniaturized sensor onboard an autonomous wheeled rover;
Arif et al., Adaptation of mobile robots to intelligent vehicles;
Lin et al., Virtual reality head-tracking observation system for mobile robot.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MCDIEUNEL MARC whose telephone number is (571)272-6964.  The examiner can normally be reached on Work 9:00 AM to 7:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY BURKE can be reached on (571) 270-3844.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



    PNG
    media_image1.png
    150
    150
    media_image1.png
    Greyscale
			






/McDieunel Marc/
Primary Examiner, Art Unit 3664B